Citation Nr: 0711782	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-18 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to August 
1973, and served in the Reserves prior to and subsequent to 
that time.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A February 2005 Board decision denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a 
December 2005 Order granting a November 2005 Joint Motion for 
Remand (Joint Motion), the veteran's appeal was remanded to 
the Board.  In April 2006, the Board remanded the veteran's 
case to the RO for further development; in March 2007, the 
veteran's case was recertified to the Board for appellate 
review.

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

In pertinent part, the Board's April 2006 remand directed the 
RO, via the AMC, as follows:

The RO must contact the veteran, and 
inform her that she may submit a request 
letter to D. R. via the RO.  This request 
letter must be written to the attention of 
D. R., and must be placed inside an 
unsealed, stamped, envelope.  This 
envelope, and a cover letter explaining 
the purpose of the request letter, 
including as much identifying information 
about D. R. as possible, shall be placed 
inside an additional envelope and mailed 
to the RO.  

Once the RO receives the veteran's request 
letter, the RO must make all reasonable 
attempts to forward this letter to D. R.  
If D. R. has filed a claim with VA, and VA 
has an address on record, the RO must 
forward the veteran's request letter to D. 
R.  The veteran is hereby notified that if 
D. R. receives her note, it is then up to 
D. R. to contact her.  The RO must ensure 
that D. R.'s contact information is not 
disclosed to the veteran, her attorney, or 
any other person outside VA, unless D. R. 
expressly consents, in writing, to the 
same.

The RO sent letters to the veteran in May 2006 and October 
2006 notifying her of the need for a "request letter" 
before an attempt could be made to contact D.R.  However, 
although the veteran's letter to D. R. was not received until 
early February 2007, review of the claims file does not show 
that, once the veteran's letter to D. R. was received, the RO 
used the information in the veteran's February 2007 letter to 
locate D. R., or sent the veteran's letter to D. R.  In that 
regard, remand is required so that these actions can be 
accomplished.  The Court has held that RO compliance with a 
remand is not discretionary, and that if the RO fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is again remanded for the following 
actions:

1.  The RO must, based on the veteran's 
February 2007 letter to the RO in which 
she gives all known identifying 
information about D. R., make all 
reasonable attempts to forward this letter 
to D. R.  If D. R. has filed a claim with 
VA, and VA has an address on record, the 
RO must forward the veteran's request 
letter to D. R.  The veteran is hereby 
notified that if D. R. receives her note, 
it is then up to D. R. to contact her.  
The RO must ensure that D. R.'s contact 
information is not disclosed to the 
veteran, her attorney, or any other person 
outside VA, unless D. R. expressly 
consents, in writing, to the same.  This 
includes placing a flash or note to the 
effect that, if a copy of the veteran's 
claims file is sought by the veteran or 
her attorney, now or in the future, all of 
D. R.'s identifying contact information be 
redacted.

2.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to locate D. R. through VA systems 
and to relay the veteran's request letter 
to D. R., the RO is unable to do so, the 
RO must notify the veteran and her 
attorney of such fact.  Again, any contact 
information regarding D. R. must not be 
disclosed outside VA without D. R.'s 
express written consent.  The veteran and 
her attorney must then be given an 
opportunity to respond.

3.  When the above development has been 
completed, the claim must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
her attorney.  After they have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The veteran, her attorney, and the RO are reminded that as a 
Federal agency required by law to enforce the Privacy Act, VA 
is obliged to protect the privacy of veterans' personal 
information.  Accordingly, VA must not at any time release 
personal information about a veteran in our records system 
without that person's permission.  To that end, nowhere in 
the claims file has D. R. given VA permission to divulge her 
whereabouts to the veteran.  For VA to do so would be in 
violation of the Privacy Act that VA is required by law to 
enforce.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



